          Case 3:20-cv-05945-BHS Document 12 Filed 11/02/20 Page 1 of 3




 1

 2                                                          HONORABLE BENJAMIN SETTLE
                                                                      HEARING: 11/13/20
 3

 4

 5

 6                       IN THE UNITED STATES DISTRICT COURT
                       WESTERN WASHINGTON DISTRICT OF TACOMA
 7
     DALE GARCIA and JANA ARCHAMBEAU,
 8   husband and wife,                                     No. 3:20-cv-05945-BHS
 9                                  Plaintiffs,
10          v.                                              MOTION TO AMEND
11                                                          COMPLAINT
     THOMAS BENENATI and LORETTA
     BENENATI, husband and wife and the marital             (NO ORAL ARGUMENT
12   community thereof; RYAN LAYTON and                     REQUESTED)
     JANE DOE LAYTON, husband and wife and
13   the marital community thereof; ROBERT
     INGRAM and JANE DOE INGRAM, husband
14   and wife and the marital community thereof;
     HEATH YATES and JANE DOE YATES,
15   husband and wife and the marital community
     thereof; MATT NILES and JANE DOE NILES,
16   husband and wife and the marital community
     thereof; STATE OF WASHINGTON;
17   WASHINGTON STATE PARKS AND
     RECREATION COMMISSION; JOHN and
18   JANE DOES 1-20 and the marital communities
     thereof, and ABC CORPORATIONS 1-10,
19
                                  Defendants.
20

21

22          COMES NOW Plaintiffs, by and through one of their attorneys of record, Mark

23   Leemon and LEEMON + ROYER PLLC, and pursuant to F.R.C.P. 15(a)(2) moves the Court
24   for leave to amend the Plaintiffs’ Complaint for Damages (Dkt. No. 2, EX. A) to Plaintiffs’
25
     proposed Amended Complaint for Damages which is filed herewith.
26

       MOTION TO AMEND COMPLAINT- 1                   Leemon     403 Columbia St., Ste. 500 Seattle, WA 98104
                                                       + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                         PLLC
           Case 3:20-cv-05945-BHS Document 12 Filed 11/02/20 Page 2 of 3




 1          Leave to amend should be granted freely when justice requires. F.R.C.P. 15(a)(2). In

 2   this case, it is appropriate to grant Plaintiffs’ Motion because the complaint filed in Clark
 3
     County, removed to this Court by Defendants was filed in its then-present form because of a
 4
     clerical error. See Declaration of Mark Leemon (Dkt. No.10) and Plaintiffs’ Response to
 5
     Defendants’ Motion for Summary Judgment (Dkt. No 9).
 6
            WHEREFORE, Plaintiffs respectfully move this Court for an order granting them
 7

 8   leave to amend their Complaint. Plaintiffs further request that the Court accept for filing the

 9   Plaintiffs’ Amended Complaint for Damages filed herewith.
10          DATED this 2nd day of November, 2020.
11
                                            LEEMON + ROYER, PLLC
12
                                            /s/ Mark Leemon
13                                          ________________________________
                                            Mark Leemon. WSBA #5005
14                                          Counsel for Plaintiffs
15
                                            PFAU COCHRAN VERTETIS AMALA, PLLC
16

17                                          _/s/______________________________
                                            Tom Vertetis, WSBA #29805
18                                          Counsel for Plaintiffs
19

20

21

22

23

24

25
26

       MOTION TO AMEND COMPLAINT- 2                      Leemon     403 Columbia St., Ste. 500 Seattle, WA 98104
                                                          + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                            PLLC
          Case 3:20-cv-05945-BHS Document 12 Filed 11/02/20 Page 3 of 3




 1
                                   CERTIFICATE OF SERVICE
 2
             I declare under the penalty of perjury of the laws of the State of Washington that on
 3
     the date below a copy of the foregoing document was forwarded for service upon counsel of
 4   record as follows:

 5    Stewart A. Estes, WSBA #15535                                  Sent Via:
      KEATING, BUCKLIN & McCORMACK, INC.                              Email
 6    801 Second Ave., Ste. 1210                                      Regular U.S. Mail
      Seattle, WA 98104
 7
      sestes@kbmlawyers.com
 8    Attorney for individual defendants

 9    Jeremy Culumber                                                Sent Via:
      AAG                                                             Email
10    United States Attorney’s Office                                 Regular U.S. Mail
11    700 Stewart Street, Suite 5220
      Seattle, Washington 98101
12    jculumber@kbmlawyers.com
      cmarlatte@kbmlawyers.com
13    Attorney for defendant State of Washington
14

15          Signed at Seattle, WA this 2nd day of November, 2020.

16

17                                                Diane Oggoian
18                                                _________________________________
                                                  Diane Oggoian, paralegal
19

20

21

22

23

24

25
26

       MOTION TO AMEND COMPLAINT- 3                    Leemon     403 Columbia St., Ste. 500 Seattle, WA 98104
                                                        + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                          PLLC
